Title: Constitutional Convention. Remarks on the Term of Office for Members of the Second Branch of the Legislature, [26 June 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, June 26, 1787]

Mr. Hamilton. He did not mean to enter particularly into the subject. He concurred with Mr. Madison in thinking we were now to decide for ever the fate of Republican Government; and that if we did not give to that form due stability and wisdom, it would be disgraced & lost among ourselves, disgraced & lost to mankind for ever. He acknowledged himself not to think favorably of Republican Government; but addressed his remarks to those who did think favorably of it, in order to prevail on them to tone their Government as high as possible. He professed himself to be as zealous an advocate for liberty as any man whatever, and trusted he should be as willing a martyr to it though he differed as to the form in which it was most eligible. He concurred also in the general observations of (Mr. Madison) on the subject, which might be supported by others if it were necessary. It was certainly true: that nothing like an equality of property existed: that an inequality would exist as long as liberty existed, and that it would unavoidably result from that very liberty itself. This inequality of property constituted the great & fundamental distinction in Society. When the Tribunitial power had levelled the boundary between the patricians & plebians, what followed? The distinction between rich & poor was substituted. He meant not however to enlarge on the subject. He rose principally to remark that (Mr. Sherman) seemed not to recollect that one branch of the proposed Govt. was so formed, as to render it particularly the guardians of the poorer orders of Citizens; nor to have adverted to the true causes of the stability which had been exemplified in Cont. Under the British system as well as the federal, many of the great powers appertaining to Govt. particularly all those relating to foreign Nations were not in the hands of the Govt. there. Their internal affairs also were extremely simple, owing to sundry causes many of which were peculiar to that Country. Of late the Governt. had entirely given way to the people, and had in fact suspended many of its ordinary functions in order to prevent those turbulent scenes which had appeared elsewhere. He asks Mr. S. whether the State at this time, dare impose & collect a tax on ye. people? To these causes & not to the frequency of elections, the effect, as far as it existed ought to be chiefly ascribed.
